Per Curiam.
Action by the appellees, against the appellants, *435upon a promissory note. An attachment was issued, and property attached. The defendants all answered, denying the matters charged in the affidavit for the attachment. One of the defendants answered, denying the matters specially alleged against him, as the ground for the attachment; but this answer was stricken out, on motion of the plaintiffs. This is the only error complained of, or noticed in the brief of counsel for the appellant. --- '
W. Brotherton, A. Steele and IT. JD. Thompson, for appellants.
IF. JMJareh, G. E. Shipley, A. Kilgore, JD. Nation and G. JMJ. Anthony, for appellees.
We think there was no error in the ruling of the Court below, as there was a denial by all of the defendants of the matters alleged in the affidavit, and this denial covered all that was embraced in the paragraph stricken out.
The judgment is affirmed, with costs and 5 per cent, damages.